ALLOWABILITY NOTICE
        Statement of Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The instant claims are directed to Arenicola hemoglobin that is immobilized in a hydrocolloid network having pores. The structure of the hydrocolloid network is a first population of pores and a second population of pores wherein the second population of pores is about 10nm and contains the hemoglobin immobilized therein. The prior art ( Hubbell’ 493 and Hubbell ‘781-both of record) do not teach or suggest a porous structure with a first population of pores and a second population of pores of about 10nm size containing the Arenicola hemoglobin immobilized therein (e.g. depicted in Figure 4 of the instant specification). The prior art (of record) is to a single population of pores and does not distinguish a second population of pores being a size of 10nm and containing the Arenicola hemoglobin. 
Rejoinder 
Claims allowable. Claims 41-43, 46-47, and 54 previously withdrawn from consideration as a result of a restriction requirement mailed 10/03/2016 requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 10/03/2016 is hereby withdrawn and all claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 41-43, 46-47, 49-51, 53-54 and 56-62 are allowable. 

Correspondence
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SARAH ALAWADI/Primary Examiner, Art Unit 1619